Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

NeuroOne Medical Technologies Corporation

10901 Red Circle Drive, Suite 150

Minnetonka, MN 54343

 

Ladies and Gentlemen:

 

1. Subscription. As of [________], 2018, the undersigned (the “Purchaser”),
intending to be legally bound, hereby irrevocably agrees to purchase from
NeuroOne Medical Technologies Corporation, a Delaware corporation (the
“Company”), the number of Units (the “Units”) set forth on the signature page
hereof at a purchase price of $2.50 per Unit. Each Unit consists of (i) one
share of common stock, par value $0.001 per share, of the Company (the “Common
Stock”), and (ii) one warrant to purchase one share of Common Stock (the
“Warrant Shares”) at an initial exercise price of $3.00 per share (each a
“Warrant” and collectively, the “Warrants”), which will terminate five years
following the First Closing.

 

This subscription is submitted to the Purchaser in accordance with and subject
to the terms and conditions described in this Subscription Agreement and the
Confidential Private Placement Memorandum of the Company, dated December 12,
2018, as amended or supplemented from time to time, including all attachments,
schedules and exhibits thereto (the “Memorandum”), relating to the private
placement offering (the “Offering”) by the Company of up to of 4,000,000 Units
($10,000,000) (the “Maximum Amount”). The Units are being offered by the Company
and Paulson Investment Company, LLC (the “Broker”) on a “reasonable best
efforts” basis. The minimum purchase amount is 10,000 Units ($25,000), although
the Company may, in their discretion, accept subscriptions for a lesser number
of Units.

 

The Broker will receive a cash commission equal to 12% of the gross proceeds
from the sale of the Units (the “Commission”). In addition to the Broker’s
Commission, the Company will issue 5-year warrants to the Broker to purchase an
amount of Common Stock equal to 10% of the total amount of shares sold in this
Offering at an exercise price of $2.75 per share (the “Broker Warrants” and,
together with the Commission, the “Fee”).

 

The terms of the Offering are more completely described in the Memorandum and
such terms are incorporated by reference herein in their entirety. Capitalized
terms not otherwise defined herein shall have the meanings ascribed to such
terms in the Memorandum.

 

2. Payment. The Purchaser encloses herewith a check payable to, or will
immediately make a wire transfer payment to the Company in the full amount of
the purchase price of the Units being subscribed for (the “Subscription Amount”)
as set forth in Section 4(e). Wire transfer instructions are set forth on the
instruction page accompanying this Subscription Agreement. Such funds will be
returned promptly, without interest or offset if the Purchaser’s subscription is
not accepted by the Company for any reason or no reason, or the Offering is
terminated pursuant to its terms by the Company prior to the applicable closing
of the Offering.

 

3. Deposit of Funds. The Company shall hold all funds in escrow until such time
as it closes on the corresponding subscriptions. If the Company rejects a
subscription, either in whole or in part (which decision is in their sole
discretion), the rejected subscription funds or the rejected portion thereof
will be returned promptly to the Purchaser without interest accrued thereon.

 



 



 

4. Deliveries. On or prior to the applicable closing, Purchaser shall deliver or
cause to be delivered the following:

 

(a) to the Company, this Subscription Agreement, duly executed by the Purchaser;

 

(b) to the Company, the Subscription Amount, by wire transfer to the Company’s
account, as set forth on Schedule I attached hereto;

 

(c) to the Company, the Registration Rights Agreement, in the form attached
hereto as Annex A, duly executed by such Purchaser; and

 

(d) to the Company, a fully completed and duly executed Accredited Investor
Questionnaire, satisfactory to the Company, in the form attached hereto as Annex
B.

 

On or prior to the applicable closing, the Company shall deliver to the
Purchaser fully executed and compiled copies of the Subscription Agreement and
Registration Rights Agreement. The Company shall also deliver the executed
Warrant in the form attached hereto as Annex C within ten (10) trading days of
the applicable closing date.

 

5. Acceptance of Subscription. The Purchaser understands and agrees that the
Company, in its sole discretion, reserves the right to accept or reject this or
any other subscription for Units, in whole or in part, and for any reason or no
reason, notwithstanding prior receipt by the Purchaser of notice of acceptance
of this subscription. The Company shall have no obligation hereunder until the
Subscription Amount is received by the Company and the Company has executed and
delivered to the Purchaser a fully executed and compiled copy of this
Subscription Agreement. If this subscription is rejected in whole or the
Offering is terminated within the Offering Period, all funds received from the
Purchaser will be returned without interest or offset, and this Subscription
Agreement shall thereafter be of no further force or effect. If this
subscription is rejected in part, the funds for the rejected portion of this
subscription will be returned without interest or offset, and this Subscription
Agreement will continue in full force and effect to the extent this subscription
was accepted.

 

6. Representations and Warranties of the Purchaser. The Purchaser hereby
acknowledges, represents, warrants and agrees to and with the Company as follows
(it being specifically acknowledged and agreed that the Broker shall be a third
party beneficiary of the following):

 

(a) The Purchaser is aware that an investment in the Units involves a
significant degree of risk and has carefully read and considered the matters set
forth in the Memorandum, including but not limited to the section entitled “Risk
Factors” in the Memorandum, and the Company’s filings with the Securities and
Exchange Commission (the “SEC”).

 

(b) None of the securities comprising the Units, including the Common Stock and
the Warrants offered pursuant to the Memorandum, or the Warrant Shares issuable
upon conversion of the Warrants, are registered under the Securities Act of
1933, as amended (the “Securities Act”), or any state securities laws. The
Purchaser understands that the offering and sale of the Units (including the
Common Stock and the Warrants) and the Warrant Shares issuable upon conversion
of the Warrants are intended to be exempt from registration under the Securities
Act, by virtue of Section 4(a)(2) thereof and the provisions of Regulation D
promulgated thereunder (“Regulation D”), based, in part, upon the
representations, warranties and agreements of the Purchaser contained in this
Subscription Agreement.

 



2



 

(c) At the time the Purchaser was offered the Units, it was, at the date hereof
it is, an “accredited investor” as defined in Rule 501(a) under the Securities
Act and the Accredited Investor Certification attached hereto as Annex B. The
Accredited Investor Certificate is complete and accurate in all respects as of
the date of this agreement, and will continue to be complete and accurate as of
the effectiveness date of the Resale Registration Statement; provided, that the
Purchaser shall be entitled to update such information by providing written
notice thereof to the Company.

 

(d) Prior to the execution of this Subscription Agreement, the Purchaser and the
Purchaser’s attorney, accountant, purchaser representative and/or tax adviser,
if any (collectively, the “Advisers”), have received the Memorandum and all
other documents requested by the Purchaser, have carefully reviewed them and the
documents filed by the Company with the SEC, and understand the information
contained therein.

 

(e) Neither the SEC nor any state securities commission or other regulatory
authority has approved the Units, the Common Stock, the Warrants, or the Warrant
Shares, or passed upon or endorsed the merits of the offering of Units, or
confirmed the accuracy or determined the adequacy of the Memorandum. The
Memorandum has not been reviewed by any federal, state or other regulatory
authority.

 

(f) All documents, records, and books pertaining to the investment in the Units
(including, without limitation, the Memorandum) have been made available for
inspection by such Purchaser and its Advisers, if any.

 

(g) The Purchaser and its Advisers, if any, have had a reasonable opportunity to
ask questions of and receive answers from a person or persons acting on behalf
of the Company concerning the Offering, the business and financial condition of
the Company, and all such questions have been answered to the full satisfaction
of the Purchaser and its Advisers, if any.

 

(h) In evaluating the suitability of an investment in the Company, the Purchaser
has not relied upon any representation or information (oral or written) other
than as stated in or incorporated by reference into the Memorandum or any
documents filed by the Company with the SEC.

 

(i) The Purchaser is unaware of, is in no way relying on, and did not become
aware of the Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television, radio or the Internet
(including, without limitation, the Company’s or SEC’s website, internet
“blogs,” bulletin boards, discussion groups and social networking sites) in
connection with the Offering and is not subscribing for the Units and did not
become aware of the Offering through or as a result of any seminar or meeting to
which the Purchaser was invited by, or any solicitation of a subscription by, a
person not previously known to the Purchaser in connection with investments in
securities generally.

 

(j) The Purchaser has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Broker or as otherwise described in
the Memorandum) and, in turn, to be paid to its selected dealers.

 

(k) The Purchaser, together with its Advisers, if any, has such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Units and the Company and to make an informed investment
decision with respect thereto.

 



3



 

(l) The Purchaser is not relying on the Company, the Broker, or any of their
respective employees or agents with respect to the legal, tax, economic and
related considerations of an investment in the Units, and the Purchaser has
relied on the advice of, or has consulted with, only its own Advisers.

 

(m) The Purchaser is acquiring the Shares and the Warrants and, upon exercise of
the Warrants, will acquire the Warrant Shares, as principal for its own account
and not with a view to, or for distributing or reselling such securities or any
part thereof in violation of the Securities Act or any applicable state
securities laws, provided, however, that by making the representations herein,
the Purchaser reserves the right, subject to the provisions of this Agreement
and the Registration Rights Agreement, at all times to sell or otherwise dispose
of all or any part of such securities pursuant to the Resale Registration
Statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws. The
Purchaser is acquiring the Units hereunder in the ordinary course of its
business. The Purchaser does not presently have any agreement, plan or
understanding, directly or indirectly, with any person to distribute or effect
any distribution of any of the Units, Common Stock, Warrants or Warrant Shares
issuable upon exercise of the Warrants (or any securities which are derivatives
thereof) to or through any person or entity; the Purchaser is not a registered
broker-dealer under Section 15 of the Exchange Act or an entity engaged in a
business that would require it to be so registered as a broker-dealer.

 

Legends shall be placed on the securities included in the Units to the effect
that they have not been registered under the Securities Act or applicable state
securities laws. Appropriate notations will be made in the Company’s stock books
to the effect that the securities included in the Units have not been registered
under the Securities Act or applicable state securities laws. Stop transfer
instructions will be placed with the transfer agent, if any, on the securities.
There can be no assurance that there will be any market for resale of the Units,
the Common Stock, the Warrants, or the Warrant Shares nor can there be any
assurance that such securities will be freely transferable at any time in the
foreseeable future.

 

(n) The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity of
its investment in the Units for an indefinite period of time.

 

(o) The Purchaser (i) if a natural person, represents that the Purchaser has
reached the age of 21 and has full power and authority to execute and deliver
this Subscription Agreement and any other agreements, documents or instruments
delivered or required to be delivered together with or pursuant to this
Agreement or in connection herewith (the “Transaction Documents”) and to carry
out the provisions hereof and thereof; (ii) if a corporation, partnership, or
limited liability company or partnership, or association, joint stock company,
trust, unincorporated organization or other entity, represents that such entity
was not formed for the specific purpose of acquiring the Units, such entity is
duly organized, validly existing and in good standing under the laws of the
state of its organization, the consummation of the transactions contemplated
hereby is authorized by, and will not result in a violation of state law or our
charter or other organizational documents, such entity has full power and
authority to execute and deliver the Transaction Documents and to carry out the
provisions hereof and thereof and to purchase and hold the securities
constituting the Units, the execution and delivery of the Transaction Documents
have been duly authorized by all necessary action, the Transaction Documents to
which it is a party have been duly executed and when delivered on behalf of such
entity in accordance with the terms hereof, will constitute a legal, valid and
binding obligation of such entity, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application; or (iii) if executing the
Transaction Documents in a representative or fiduciary capacity, represents that
it has full power and authority to execute and deliver the Transaction Documents
in such capacity and on behalf of the subscribing individual, ward, partnership,
trust, estate, corporation, or limited liability company or partnership, or
other entity for whom the Purchaser is executing the Transaction Documents, and
such individual, partnership, ward, trust, estate, corporation, or limited
liability company or partnership, or other entity has full right and power to
execute and deliver the Transaction Documents and all other related agreements
or certificates and to carry out the provisions hereof and thereof and to
purchase and hold the securities constituting the Units, and represents that the
Transaction Documents constitute a legal, valid and binding obligation of such
entity. The execution, delivery and performance of this Subscription Agreement,
including the Registration Rights Agreement, and the consummation by Purchaser
of the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of the Purchaser (except as to any
Purchaser who is a natural person), (ii) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Purchaser
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
the Purchaser, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of the Purchaser to perform its obligations hereunder.

 



4



 

(p) The Purchaser and its Advisers, if any, have had the opportunity to obtain
any additional information, to the extent the Company had such information in
its possession or could acquire it without unreasonable effort or expense,
necessary to verify the accuracy of the information contained in the Memorandum
and all documents received or reviewed in connection with the purchase of the
Units and have had the opportunity to have representatives of the Company
provide them with such additional information regarding the terms and conditions
of this particular investment and the financial condition, results of
operations, business of the Company deemed relevant by the Purchaser or the
Advisers, if any, and all such requested information, to the extent the Company
had such information in its possession or could acquire it without unreasonable
effort or expense, has been provided to the full satisfaction of the Purchaser
and the Advisers, if any.

 

(q) Any information which the Purchaser has heretofore furnished or is
furnishing herewith to the Company or the Broker is complete and accurate and
may be relied upon by the Company and such broker in determining the
availability of an exemption from registration under federal and state
securities laws in connection with the offering of securities as described in
the Memorandum. The Purchaser further represents and warrants that it will
notify and supply corrective information to the Company and such broker
immediately upon the occurrence of any change therein occurring prior to the
Company’s issuance of the securities contained in the Units.

 

(r) The Purchaser has significant prior investment experience, including
investment in non-registered, high risk securities. The Purchaser is
knowledgeable about investment considerations in development-stage companies.
The Purchaser has a sufficient net worth to sustain a loss of its entire
investment in the Company in the event such a loss should occur. The Purchaser’s
overall commitment to investments which are not readily marketable is not
excessive in view of the Purchaser’s net worth and financial circumstances and
the purchase of the Units will not cause such commitment to become excessive.
The investment is a suitable one for the Purchaser.

 

(s) The Purchaser is satisfied that the Purchaser has received adequate
information with respect to all matters which it or its Advisers, if any,
consider material to the Purchaser’s decision to make this investment.

 



5



 

(t) The Purchaser acknowledges that any estimates or forward-looking statements
or projections included in the Memorandum were prepared by the Company in good
faith but that the attainment of any such projections, estimates or
forward-looking statements cannot be guaranteed by the Company and should not be
relied upon.

 

(u) No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in the Memorandum or incorporated by reference in the Memorandum.

 

(v) Within five (5) days after receipt of a request from the Company, the
Purchaser will provide such information and deliver such documents as may
reasonably be necessary to comply with any and all laws and ordinances to which
the Company is subject.

 

(w) NEITHER THE SECURITIES OFFERED HEREBY NOR THE SECURITIES ISSUABLE UPON
EXERCISE OF THESE SECURITIES HAVE BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURUSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

 

(x) The Purchaser acknowledges that none of the Units, the Common Stock, the
Warrants, or the Warrant Shares issuable upon exercise of the Warrants have been
recommended by any federal or state securities commission or regulatory
authority. In making an investment decision investors must rely on their own
examination of the Company and the terms of the Offering, including the merits
and risks involved. Furthermore, the foregoing authorities have not confirmed
the accuracy or determined the adequacy of this Subscription Agreement or the
Memorandum. Any representation to the contrary is a criminal offense. The Units,
the Common Stock, the Warrants, and the Warrant Shares issuable upon exercise of
the Warrants are subject to restrictions on transferability and resale and may
not be transferred or resold except as permitted under the Securities Act, and
the applicable state securities laws, pursuant to registration or exemption
therefrom. The Purchaser should be aware that it will be required to bear the
financial risks of this investment for an indefinite period of time.

 

(y) (For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”)
represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates.

 



6



 

(z) The Purchaser should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Offering were not and are not directly or indirectly derived from activities
that contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals. The lists of OFAC prohibited countries,
territories, persons and entities can be found on the OFAC website at
<http://www.treas.gov/ofac>. In addition, the programs administered by OFAC (the
“OFAC Programs”) prohibit dealing with individuals1 or entities in certain
countries regardless of whether such individuals or entities appear on the OFAC
lists.

 

(aa) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC Programs.
Please be advised that the Company may not accept any amounts from a prospective
investor if such prospective investor cannot make the representation set forth
in the preceding paragraph. The Purchaser agrees to promptly notify the Company
and the Broker should the Purchaser become aware of any change in the
information set forth in these representations. The Purchaser understands and
acknowledges that, by law, the Company may be obligated to “freeze the account”
of the Purchaser, either by prohibiting additional subscriptions from the
Purchaser, declining any redemption requests and/or segregating the assets in
the account in compliance with governmental regulations, and the Broker may also
be required to report such action and to disclose the Purchaser’s identity to
OFAC. The Purchaser further acknowledges that the Company may, by written notice
to the Purchaser, suspend the redemption rights, if any, of the Purchaser if the
Company reasonably deems it necessary to do so to comply with anti-money
laundering regulations applicable to the Company and the Broker or any of the
Company’s other service providers. These individuals include specially
designated nationals, specially designated narcotics traffickers and other
parties subject to OFAC sanctions and embargo programs.

 

(bb) To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2)
any person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure,2 or any
immediate family3 member or close associate4 of a senior foreign political
figure, as such terms are defined in the footnotes below.

 

 

 





1        These individuals include specially designated nationals, specially
designated narcotics traffickers and other parties subject to OFAC sanctions and
embargo programs.

 

2        A “senior foreign political figure” is defined as a senior official in
the executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3        “Immediate family” of a senior foreign political figure typically
includes the figure’s parents, siblings, spouse, children and in-laws.

 

4         A “close associate” of a senior foreign political figure is a person
who is widely and publicly known to maintain an unusually close relationship
with the senior foreign political figure, and includes a person who is in a
position to conduct substantial domestic and international financial
transactions on behalf of the senior foreign political figure.

 



7



 

(cc) If the Purchaser is affiliated with a non-U.S. banking institution (a
“Foreign Bank”), or if the Purchaser receives deposits from, makes payments on
behalf of, or handles other financial transactions related to a Foreign Bank,
the Purchaser represents and warrants to the Company that: (1) the Foreign Bank
has a fixed address, other than solely an electronic address, in a country in
which the Foreign Bank is authorized to conduct banking activities; (2) the
Foreign Bank maintains operating records related to its banking activities; (3)
the Foreign Bank is subject to inspection by the banking authority that licensed
the Foreign Bank to conduct banking activities; and (4) the Foreign Bank does
not provide banking services to any other Foreign Bank that does not have a
physical presence in any country and that is not a regulated affiliate.

 

(dd) Other than with respect to the transactions contemplated herein, since the
time that such Purchaser was first contacted by the Company, a broker or any
other person regarding the transactions contemplated hereby, (i) neither the
Purchaser (ii) nor any affiliate of such Purchaser that (x) had knowledge of the
transactions contemplated hereby, (y) has or shares discretion relating to such
Purchaser’s investments or trading or information concerning such Purchaser’s
investments, including in respect of the Units, and (z) is subject to such
Purchaser’s review or input concerning such Affiliate’s investments or trading
(collectively, “Trading Affiliates”) has directly or indirectly, nor has any
person acting on behalf of or pursuant to any understanding with such Purchaser
or Trading Affiliate, effected or agreed to effect any purchases or sales of the
securities of the Company (including, without limitation, any short sales
involving the Company’s securities). Notwithstanding the foregoing, in the case
of a Purchaser and/or Trading Affiliate that is, individually or collectively, a
multi-managed investment bank or vehicle whereby separate portfolio managers
manage separate portions of such Purchaser’s or Trading Affiliate’s assets and
the portfolio managers have no direct knowledge of the investment decisions made
by the portfolio managers managing other portions of such Purchaser’s or Trading
Affiliate’s assets, the representation set forth above shall apply only with
respect to the portion of assets managed by the portfolio manager that have
knowledge about the financing transaction contemplated by this Subscription
Agreement. Other than to other persons party to this Subscription Agreement,
such Purchaser has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).

 

(ee) The Purchaser is aware that the anti-manipulation rules of Regulation M
under the Exchange Act may apply to sales of Common Stock and other activities
with respect to the Common Stock by the Purchaser.

 

(ff) The purchase by the Purchaser of the Common Stock and Warrants issuable to
it at closing will not result in the Purchaser (individually or together with
any other person with whom such Purchaser has identified, or will have
identified, itself as part of a “group” in a public filing made with the SEC
involving the Company’s securities) acquiring, or obtaining the right to
acquire, in excess of 19.999% of the outstanding shares of Common Stock or the
voting power of the Company on a post-transaction basis that assumes that such
closing shall have occurred. The Purchaser does not presently intend to, alone
or together with others, make a public filing with the SEC to disclose that it
has (or that it together with such other persons have) acquired, or obtained the
right to acquire, as a result of such closing (when added to any other
securities of the Company that it or they then own or have the right to
acquire), in excess of 19.999% of the outstanding shares of Common Stock or the
voting power of the Company on a post transaction basis that assumes that each
closing shall have occurred.

 

(gg) If the Purchaser is an officer of the Company or beneficial owner of 20% or
more of the Company’s outstanding voting equity securities, such Purchaser does
not qualify as a “bad actor” within the meaning of Rule 506(d) under the
Securities Act.

 



8



 

(hh) The Purchaser acknowledges that it has received notice that a Member of the
Board of Managers, and principal of the Broker, Robert J. Setteducati, entered
into a final settlement with the Massachusetts Securities Division in 2001
pursuant to which he agreed, among other things, never to seek to register with
the Massachusetts Securities Division in any capacity. The settlement resolved
allegations that Mr. Setteducati failed to adequately supervise employees at a
prior broker-dealer.

 

7. Company Representations and Warranties. The Company represents and warrants
to the Purchaser, except as and to the extent set forth in the publicly
available reports, schedules, forms, statements and other documents filed by the
Company with, or furnished by the Company to, the SEC as of the date hereof and
as of each closing:

 

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has the
requisite corporate power and authority to own its properties and to carry on
its business as presently conducted. The Company is (or will be) duly qualified
as a foreign corporation to do business and is (or will be) in good standing in
each jurisdiction where the nature of the business conducted or property owned
by it makes such qualification necessary.

 

(b) The Company has all corporate right, power and authority to enter into the
Transaction Documents and to consummate the transactions contemplated hereby.
All corporate action on the part of the Company, its directors and stockholders
necessary for the: (i) authorization, execution, delivery and performance of the
Transaction Documents by the Company; (ii) authorization, sale, issuance and
delivery of the Shares and Warrants contemplated hereby and the performance of
the Company’s obligations hereunder; and (iii) authorization and reservation for
issuance of the Warrant Shares issuable upon exercise of the Warrants, has been
taken. The Warrant Shares will be validly issued, fully paid and nonassessable.
The issuance and sale of the securities contemplated hereby will not give rise
to any preemptive rights or rights of first refusal on behalf of any person
which have not been waived in connection with this Offering. The Company is not
in default of any other obligations.

 

(c) Assuming this Subscription Agreement has been duly and validly authorized,
executed and delivered by the parties hereto and thereto other than the Company,
this Subscription Agreement is duly authorized, executed and delivered by the
Company and constitutes the legal, valid and binding obligations of the Company
enforceable against the Company in accordance with its terms, except as such
enforcement is limited by general equitable principles, or by bankruptcy,
insolvency and other similar laws affecting the enforcement of creditors rights
generally.

 

(d) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby and
thereby (including, without limitation, the issuance of the Shares, the Warrants
and the Warrant Shares issuable upon exercise of the Warrants) will not (i)
result in a violation of the Certificate of Incorporation of the Company or
other organizational documents of the Company, (ii) conflict with, or constitute
a default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree applicable to the Company by which any
property or asset of the Company is bound or affected.

 

(e) The Company owns or possesses sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes necessary for its
business as now conducted without any known infringement of the rights of
others. The Company has not received any written communications alleging that
the Company has violated or, by conducting its business as presently proposed to
be conducted, would violate any of the patents, trademarks, service marks, trade
names, copyrights or trade secrets or other proprietary rights of any other
person or entity.

 



9



 

(f) The Company has good and marketable title to its properties and assets, and
good title to its leasehold estates, in each case subject to no mortgage,
pledge, lien, lease, encumbrance or charge, other than (i) those resulting from
taxes which have not yet become delinquent; (ii) liens and encumbrances which do
not materially detract from the value of the property subject thereto or
materially impair the operations of the Company; and (iii) those that have
otherwise arisen in the ordinary course of business. The Company is in
compliance with all material terms of each lease to which it is a party or is
otherwise bound.

 

(g) The Company is not an “investment company” within the meaning of such term
under the Investment Company Act of 1940, as amended, and the rules and
regulations of the SEC thereunder.

 

(h) Neither the Company nor any person participating on the Company’s behalf in
the transactions contemplated hereby has conducted any “general solicitation,”
as such term is defined in Regulation D promulgated under the Securities Act,
with respect to any of the securities being offered hereby.

 

(i) The Company agrees to file a Form D with respect to the sale of the
securities offered hereby under Regulation D of the rules and regulations
promulgated under the Securities Act. The Company shall take such action as the
Company shall reasonably determine is necessary to qualify the such securities
for sale to the Purchaser pursuant to this Subscription Agreement under
applicable securities or “blue sky” laws of the states of the United States (or
to obtain an exemption from such qualification).

 

Neither the Company, nor any of its affiliates, nor any person acting on its or
their behalf, has directly or indirectly made any offers or sales in any
security or solicited any offers to buy any security under circumstances that
would require registration under the Securities Act of the issuance of the
Units, the Common Stock, the Warrants or Warrant Shares. The issuance of the
Units, the Common Stock, the Warrants and Warrant Shares will not be integrated
with any other issuance of the Company’s securities (past, current or future)
such that the offering of the Units, the Common Stock, the Warrants or Warrant
Shares would require registration under the Securities Act or would require
stockholder approval.

 

(j) The execution, delivery and performance of this Subscription Agreement by
the Company will not (i) violate any law, treaty, rule or regulation applicable
to or binding upon the Company or any of its properties or assets, or (ii)
result in a breach of any contractual obligation to which the Company is a party
or by which it or any of its properties or assets is bound that would reasonably
be expected to have a material adverse effect on the ability of the Company to
perform its obligations under this Subscription Agreement.

 

8. Registration Rights. Contemporaneously with the execution and delivery of
this Agreement, the parties hereto are executing and delivering a Registration
Rights Agreement pursuant to which, among other things, the Company will agree
to provide certain registration rights with respect to the Shares and the
Warrant Shares under the Securities Act and the rules and regulations
promulgated thereunder and applicable state securities laws.

 

9. Indemnification. The Purchaser agrees to indemnify and hold harmless the
Company, the Broker, and their respective officers, directors, members,
shareholders, partners, representatives, employees, agents, control persons and
affiliates from and against all losses, obligations, liabilities, claims,
damages, contingencies, judgments, fines, penalties, charges, costs, fees and
expenses whatsoever (including, but not limited to, any and all expenses
incurred in investigating, preparing or defending against any action, claim,
suit, inquiry, proceeding, investigation, appeal or litigation commenced or
threatened by or before any court or governmental, administrative, or other
regulatory agency, body or the SEC) (i) arising out of or based upon any untrue
statement or untrue statement of a material fact made by Purchaser and contained
in this Subscription Agreement; or (ii) arise out of or are based upon any
breach by Purchaser of any representation, warranty, or agreement made by
Purchaser contained herein.

 



10



 

10. Irrevocability; Binding Effect. The Purchaser hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Purchaser, except as
required by applicable law, and that this Subscription Agreement shall survive
the death or disability of the Purchaser and shall be binding upon and inure to
the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

 

11. Immaterial Modifications to the Transaction Documents. The Company may, at
any time prior to the applicable closing, modify the Warrant and any other
Transaction Document without first providing notice or obtaining prior consent
of the Purchaser, if, and only if, such modification does not materially
adversely affect a purchaser’s rights.

 

12. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via e-mail transmission or facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section 12 prior to 5:00
P.M., New York City time, on a trading day, (b) the next trading day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section 12 on a day that is not a
trading day or later than 5:00 P.M., New York City time, on any trading day, (c)
the trading day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service with next day delivery specified, or (d)
upon actual receipt by the party to whom such notice is required to be given.
The address for such notices and communications shall be as follows:

 

  If to the Company to:  

NeuroOne Medical Technologies Corporation

10901 Red Circle Drive, Suite 150

Minnetonka, MN 54343

Telephone: (952) 237-7412

Attention: David A. Rosa

Email: daver@neurooneinc.com

          With copies to:  

Honigman Miller Schwartz and Cohn LLP

650 Trade Centre Way, Suite 200

Kalamazoo, MI 49002

Telephone No.: (269) 337-7702

Facsimile No.: (269) 337-7703

Attention: Phillip D. Torrence

E-mail: PTorrence@honigman.com

          If to the Purchaser to:   The address set forth on the signature page
hereto

 



11



 

13. Assignability. The provisions of this Subscription Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchaser holding or having rights to acquire the Units, Common Stock, Warrants
or Warrant Shares issuable upon exercise of the Warrants at the time of such
consent. The Purchaser may assign its rights hereunder in whole or in part to
any person to whom the Purchaser assigns or transfers any Units, Common Stock,
Warrants or Warrant Shares issuable upon exercise of the Warrants in compliance
with the Transaction Documents and applicable law, provided such transferee
shall agree in writing to be bound, with respect to the transferred Units,
Common Stock, Warrants or Warrant Shares issuable upon exercise of the Warrants,
by the terms and conditions of this Agreement that apply to the Purchaser.

 

14. Applicable Law. All questions concerning the construction, validity,
enforcement and interpretation of this Subscription Agreement shall be governed
by and construed and enforced in accordance with the internal laws of the State
of New York, without regard to the principles of conflicts of law thereof
(except Sections 5-1401 and 5-1402 of the General Obligations Law).

 

15. Arbitration. The parties agree to submit all controversies to arbitration in
accordance with the provisions set forth below and understand that: (a)
arbitration is final and binding on the parties; (b) the parties are waiving
their right to seek remedies in court, including the right to a jury trial; (c)
pre-arbitration discovery is generally more limited and different from court
proceedings; (d) the arbitrator’s award is not required to include factual
findings or legal reasoning and any party’s right to appeal or to seek
modification of rulings by arbitrators is strictly limited; and (e) the panel of
arbitrators will typically include a minority of arbitrators who were or are
affiliated with the securities industry.

 

      All controversies which may arise between the parties concerning this
Subscription Agreement shall be determined by arbitration pursuant to the rules
then pertaining to the American Arbitration Association in Minneapolis,
Minnesota. The arbitration shall be governed by the Federal Arbitration Act, 9
U.S.C. Sec. 1-16, and the judgment upon the award rendered by the arbitrators
may be entered by any court having jurisdiction thereof. Any notice of such
arbitration or for the confirmation of any award in any arbitration shall be
sufficient if given in accordance with the provisions of this Agreement. The
parties agree that the determination of the arbitrators shall be binding and
conclusive upon them.

 

16. Blue Sky Qualification. The purchase of Units under this Subscription
Agreement is expressly conditioned upon the exemption from qualification of the
offer and sale of the Units from applicable federal and state securities laws.
The Company shall not be required to qualify this transaction under the
securities laws of any jurisdiction, but to the extent we proceed with the
Offering and effect one or more closings, the Company shall take such action as
the Company shall reasonably determine is necessary to qualify the securities
for sale to the Purchaser pursuant to this Subscription Agreement under
applicable securities or “blue sky” laws of the states of the United States (or
to obtain an exemption from such qualification).

 

17. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

18. Confidentiality. The Purchaser acknowledges and agrees that any information
or data the Purchaser has acquired from or about the Company, not otherwise
properly in the public domain, was received in confidence. The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Subscription Agreement, or use to the detriment of the
Company or for the benefit of any other person or persons, or misuse in any way,
any confidential information of the Company, including any scientific,
technical, trade or business secrets of the Company and any scientific,
technical, trade or business materials that are treated by the Company as
confidential or proprietary, including, but not limited to, ideas, discoveries,
inventions, developments and improvements belonging to the Company and
confidential information obtained by or given to the Company about or belonging
to third parties.

 



12



 

19. Miscellaneous.

 

(a) This Subscription Agreement (including the annexes hereto), together with
the Transaction Documents (which are to be issued or executed at closing),
constitute the entire agreement between the Purchaser and the Company with
respect to the subject matter hereof and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof.

 

(b) The representations and warranties and covenants of the Company and the
Purchaser made in this Subscription Agreement (including the annexes hereto)
shall survive the execution and delivery hereof and delivery of the Units,
Common Stock, Warrants and Warrant Shares issuable upon exercise of the
Warrants.

 

(c) Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Subscription Agreement and the transactions
contemplated hereby whether or not the transactions contemplated hereby are
consummated.

 

(d) This Subscription Agreement may be executed in one or more counterparts each
of which shall be deemed an original (including signatures sent by facsimile
transmission or by email transmission of a PDF scanned document), but all of
which shall together constitute one and the same instrument.

 

(e) Each provision of this Subscription Agreement shall be considered separable
and, if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

 

(f) Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.

 

(g) The Purchaser understands and acknowledges that there may be multiple
closings for this Offering.

 

(i) In addition to being entitled to exercise all rights provided herein or
granted by law, including recovery of damages, the Purchaser and the Company
will be entitled to specific performance under the Transaction Documents. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agree to waive in any action for specific performance of any
such obligation (other than in connection with any action for a temporary
restraining order) the defense that a remedy at law would be adequate.

 

 

[The below is intended to be blank]

 



13



 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

As of the date first written above, Purchaser hereby elects to subscribe under
the Subscription Agreement for a total of __________ Units at a price of $2.50
per Unit (NOTE: to be completed by Purchaser) and executes the Subscription
Agreement.

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, as COMMUNITY PROPERTY, or as an INDIVIDUAL RETIREMENT ACCOUNT:

 



            Print Name(s)   Social Security Number(s)                        
Signature(s) of Subscriber(s)   Signature                         Date   Address
                        Email Address      

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 



            Name of Partnership,
Corporation, Limited
Liability Company or Trust   Federal Taxpayer
Identification Number  

 

  By:           Name:   State of Organization     Title:      

 

            Date   Address                       Email Address      



  

NEUROONE MEDICAL TECHNOLOGIES
CORPORATION

 

By:     Name:     Title:    

 



14



 

Schedule 1

 

To subscribe for Units in the private offering of NeuroOne Medical Technologies
Corporation:

 

1. Fill in the number of Units being purchased and Complete and Sign the
Signature Page of the Subscription Agreement.

 

2. Initial and Complete the Accredited Investor Certification page attached to
this letter.

 

3. Send all executed documents and payment to:

 

  o Account Name: NeuroOne Medical Technologies Corporation 

 

  o Company Address: 10901 Red Circle Drive, Suite 150, Minnetonka, MN 54343

 

  o Account Number: 7078027

 

  o Bank: Square 1 Bank, 111 S Corcoran St, Durham, NC 27701

 

  o Routing Number: 053112615

 

  o SWIFT Code: SQARUS33

  

FBO:Investor Name   Social Security Number
Address

 



 



 

Annex A

Form of Registration Rights Agreement

 



 



 

Annex B

NEUROONE MEDICAL TECHNOLOGIES CORPORATION

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 



Initial     I have a net worth in excess of $1 million, either individually or
through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
For purposes of the foregoing net worth calculation, I have excluded the value
of my/our primary residence, after deducting any mortgage securing such primary
residence. Initial     I have had an annual gross income for the past two years
of at least $200,000 (or $300,000 jointly with my spouse) and expect my income
(or joint income, as appropriate) to reach the same level in the current year.
Initial     I am a director or executive officer of NeuroOne Medical
Technologies Corporation.        

 

For Non-Individual Investors

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial     The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above.    
  Initial     The investor certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least $5
million and was not formed for the purpose of investing in the Company.      
Initial     The investor certifies that it is an employee benefit plan whose
investment decision is made by a plan fiduciary (as defined in ERISA §3(21))
that is a bank, savings and loan association, insurance company or registered
investment adviser.       Initial     The investor certifies that it is an
employee benefit plan whose total assets exceed $5,000,000 as of the date of
this Agreement.       Initial     The undersigned certifies that it is a
self-directed employee benefit plan whose investment decisions are made solely
by persons who meet either of the criteria for Individual Investors.      
Initial     The investor certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity.       Initial     The undersigned certifies that it is a
broker-dealer registered pursuant to §15 of the Securities Exchange Act of 1934.
      Initial     The investor certifies that it is an organization described in
§501(c)(3) of the Internal Revenue Code with total assets exceeding $5,000,000
and not formed for the specific purpose of investing in the Company.      
Initial     The investor certifies that it is a trust with total assets of at
least $5,000,000, not formed for the specific purpose of investing in the
Company, and whose purchase is directed by a person with such knowledge and
experience in financial and business matters that he is capable of evaluating
the merits and risks of the prospective investment.       Initial     The
investor certifies that it is a plan established and maintained by a state or
its political subdivisions, or any agency or instrumentality thereof, for the
benefit of its employees, and which has total assets in excess of $5,000,000.  
    Initial     The investor certifies that it is an insurance company as
defined in §2(a)(13) of the Securities Act, or a registered investment company.
     

  

 

     Investor Signature   Date

 



 



 

Annex C

Form of Warrant

 

 

 

 

